                                                                          Case 2:19-cv-01979-APG-DJA Document 7 Filed 01/07/20 Page 1 of 2



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      3   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      4   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      5
                                                                          Attorneys for Sequium Asset Solutions, LLC
                                                                      6
                                                                                                       UNITED STATES DISTRICT COURT
                                                                      7
                                                                                                              DISTRICT OF NEVADA
                                                                      8

                                                                      9
                                                                           DEBORAH FOWLER, an individual,                   Case No.:   2:19-CV-01979-APG-DJA
                                                                     10
                                                                                              Plaintiff,
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                           vs.                                              STIPULATION AND ORDER TO
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                     EXTEND TIME FOR SEQUIUM ASSET
                                        Las Vegas, NV 89101




                                                                           SEQUIUM ASSET SOLUTIONS, LLC, a                  SOLUTIONS, LLC TO RESPOND TO
                                                                     13    foreign limited-liability company,,              COMPLAINT [ECF No. 1]
                                                                     14                      Defendants.                    (First Request)
                                                                     15

                                                                     16          Pursuant to Local Rules 6-1 and 7-1, Plaintiff Deborah Fowler (“Plaintiff”), and
                                                                     17   Defendant Sequium Asset Solutions, LLC (“Sequium”), by and through their respective
                                                                     18   attorneys of record, stipulate as follows:
                                                                     19                                            STIPULATION
                                                                     20          1.      Plaintiff filed her Complaint on November 13, 2019 [ECF No. 1].
                                                                     21          2.      Sequium was served with the summons and complaint on December 17, 2019.
                                                                     22          3.      Sequium just retained counsel on January 6, 2020 and a short extension is
                                                                     23   necessary to allow Sequium’s counsel to obtain the file and investigate the allegations in the
                                                                     24   Complaint before responding.
                                                                     25          4.      Allowing an extension will also allow the parties to conduct early resolution
                                                                     26   discussions.
                                                                     27          5.      Plaintiff has no objection to the extension.
                                                                     28

                                                                                                                          -1-
                                                                          Case 2:19-cv-01979-APG-DJA Document 7 Filed 01/07/20 Page 2 of 2



                                                                      1          6.     Therefore, the parties agree that Sequium’s response to the Complaint is now

                                                                      2   due on or before January 28, 2020.
                                                                      3

                                                                      4    DATED: January 7, 2020.                       DATED: January 7, 2020,

                                                                      5    GORDON REES SCULLY                            COGBURN LAW
                                                                           MANSUKHANI, LLP
                                                                      6
                                                                           /s/ Robert S. Larsen                           /s/ Erik W. Fox
                                                                      7
                                                                           Robert S. Larsen, Esq.                        Erik W. Fox, Esq.
                                                                      8    Nevada Bar No. 7785                           Nevada Bar No. 8804
                                                                           Wing Yan Wong, Esq.                           James S. Cogburn, Esq.
                                                                      9    Nevada Bar No. 13622                          Nevada Bar No. 8409
                                                                           300 So. 4th Street, Suite 1550                2580 St. Rose Parkway, Suite 330
                                                                     10    Las Vegas, NV 89101                           Henderson, Nevada 89074
                                                                           Attorneys for Defendant                       Attorneys for Plaintiff Deborah Fowler
Gordon Rees Scully Mansukhani, LLP




                                                                     11    Sequium Asset Solutions, LLC
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                     13                                        ORDER
                                                                     14                                        IT IS SO ORDERED

                                                                     15

                                                                     16                                        ______________________________________________
                                                                                                               UNITED  STATES
                                                                                                               DANIEL J.       DISTRICT JUDGE
                                                                                                                         ALBREGTS
                                                                     17                                        UNITED STATES MAGISTRATE JUDGE
                                                                                                               DATED: _______________________
                                                                     18
                                                                                                               DATED: January 8, 2020
                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                       -2-
